TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 12, 2014



                                     NO. 03-14-00020-CV


                             Amber Murray Weisbrod, Appellant

                                                  v.

                                Bobba Lyle Weisbrod, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              DISMISSED FOR WANT OF PROSECUTION --
                  OPINION BY CHIEF JUSTICE JONES




Having reviewed the record, the Court holds that Amber Murray Weisbrod has not prosecuted

her appeal and did not comply with a notice from the Clerk of this Court. Therefore, the Court

dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.